Citation Nr: 1451111	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  14-07 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1957 to March 1958.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to nonservice-connected death pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran died in January 2010; the death certificate lists the immediate cause of death as multiple myeloma, with kidney failure, and electrolyte derangement as contributory causes of death. 

2. At the time of his death, service connection was not in effect for any disabilities. 

3. A service-connected disability was not the principal or a contributory cause of the Veteran's death.





CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) .

 In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In a claim for Dependency and Indemnity Compensation (DIC) benefits, VA's notice requirements additionally include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  The record reflects that VA provided the appellant with the notice required under the VCAA, to include Hupp compliant notice, by letter mailed in January 2013. The letter included sections indicating the requirements for Dependency and Indemnity Compensation. 

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In terms of DIC claims, VA needs to undertake "reasonable efforts" to provide assistance if requested under § 5103(a).  Daves v. Nicholson, 21 Vet. App. 46 (2007).  There is no duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) because the provision is inapplicable to DIC claims. DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008).

In this case, the Veteran's service medical records appear to be fire-related and thus are unavailable for review.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that the VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  The RO informed the appellant of its difficulty in locating the Veteran's service medical records, included a Request For Information Needed to Reconstruct Medical Data (VA Form 13055) and essentially told the appellant to submit any service medical records in her possession by letter dated April 2013.  The RO did successfully associate with the claims file the Veteran's VAMC records from January and February 2010.

As discussed above, the VCAA provisions have been considered and complied with. The appellant was notified and aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding. Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 , 1131 (West 2002).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

VA death benefits are payable if a veteran died from a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2013).

In order to establish service connection for the cause of a veteran's death, the medical evidence must show that the disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Analysis

According to his death certificate, the Veteran died on January [redacted], 2010.  The immediate cause of death was determined to be due to multiple myeloma, with kidney failure, and electrolyte derangement as contributory causes of death.

At the time of his death, the Veteran was not service connected for any disability. Nevertheless, the appellant asserts that the Veteran's service, contributed substantially to the Veteran's death.  The appellant originally applied for burial benefits, which were granted in April 2010.  The appellant disagreed with the determination and a cause of death claim was thereafter adjudicated.  The appellant has never specified, alleged, or offered any evidence or theory which connects the Veteran's myeloma with military service. 

An opinion regarding the cause of death of the Veteran's death falls outside the realm of common knowledge of a lay person, that is, the opinion cannot be based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007). The appellant has not shown that she is qualified through education, training, or experience to offer this type of complex medical opinion. Accordingly, she is not competent to offer an opinion as to the cause of the Veteran's death in these specific circumstances, and her opinion is of no probative value.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

VAMC records from January and February 2010 show that the Veteran was admitted to the facility at age 73 for a chemotherapy regimen for his myeloma.  The Veteran experienced continued deterioration despite receiving treatment for his condition, and eventually was consulted for hospice care.  The Veteran also continued renal function deterioration for which myeloma kidney was highly suspected.  After discussing with family members the Veteran's poor prognosis, the family decided to continue palliative care measures and not continue with any invasive maneuver.  The Veteran continued deteriorating clinically and continued on supportive measures which included IV fluids, morphine, oxygen supplementation and enteral feeding diet.  The Veteran died due to the progression of his multiple myeloma disease. 

While it is clear that the Veteran passed from multiple myeloma and was treated for that condition by VA in January and February 2010, there is no relationship even alleged or insinuated based on the medical and lay evidence provided that the Veteran's myeloma is related to his service.  Furthermore, there is no evidence or even an indication that the Veteran's contributory causes of death are related to service.  

There is therefore no competent evidence of any kind associated with the record which raises even the possibility of a nexus between the Veteran's service and his death.  It is true that the compensation system is considered uniquely pro-Veteran.  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  However, in the absence of evidence, there cannot be even equipoise, and there can be no resolution of doubt.  The claimant still ultimately bears some burden of production. 38 U.S.C.A. § 5107(a); Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  As there is no evidence to support any finding of a nexus between the Veteran's service and his principal or contributing causes of death, entitlement to the benefit sought is not warranted.


ORDER

Service connection for the cause of the Veteran's death is denied.


REMAND

A September 2012 letter from the Philadelphia RO noted that the appellant's claim for death benefits received in February 2011 was denied.  In December 2012, the RO sent a letter to the appellant in which the RO accepted the appellant's notice of disagreement to the death pension issue.  No subsequent action, however, was taken such as supplying the appellant with a Statement of the Case (SOC) in reference to her claim.  Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a SOC for the issue of entitlement to nonservice-connected death pension benefits.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO/AMC should issue a SOC with respect to the issue of entitlement to nonservice-connected death pension benefits.  The appellant should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of this issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


